Citation Nr: 0726993	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-39 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an 
angiosarcoma/liposarcoma of the left groin, to include as due 
to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a relative




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1970 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO rating decision 
that determined that new and material evidence had not been 
submitted to reopen a claim for service connection for an 
angiosarcoma/liposarcoma of the left groin, to include as due 
to Agent Orange exposure.  

An April 2005 RO decision reopened and denied the veteran's 
claim for service connection for an angiosarcoma/liposarcoma 
of the left groin, to include as due to Agent Orange 
exposure.  However, service connection for that disorder was 
previously denied in a final July 2002 RO decision.  
Therefore, the Board must address whether the veteran has 
submitted new and material evidence to reopen his claim for 
service connection for an angiosarcoma/liposarcoma, to 
include as due to Agent Orange exposure.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

In January 2007, the veteran testified at a Travel Board 
hearing at the RO.  


FINDINGS OF FACT

1.  The RO denied service connection for an 
angiosarcoma/liposarcoma of the left groin, to include as due 
to Agent Orange exposure, in July 2002, and the veteran did 
not perfect an appeal.  

2.  Evidence submitted since then relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence is against a finding 
that the veteran was exposed to Agent Orange in Korea.

4.  There is no evidence of angiosarcoma and liposarcoma in 
service or for many years thereafter, nor is there medical 
evidence linking the disorder to service.


CONCLUSION OF LAW

1.  The July 2002 RO decision that denied service connection 
for an angiosarcoma and liposarcoma, to include as due to 
Agent Orange exposure, is final.  38 U.S.C.A. § 7105 (West 
2002), 38 C.F.R. §§ 20.200, 20.1103 (2006).  

2.  New and material evidence having been submitted, the 
claim for service connection for an angiosarcoma and 
liposarcoma, to include as due to Agent Orange exposure, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  

3.  The criteria for establishment of service connection for 
angiosarcoma and liposarcoma, to include as due to Agent 
Orange exposure, have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an August 2004, the RO provided notice to 
the veteran regarding what information and evidence would 
constitute new and material evidence, the basis for the prior 
denial, what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  An additional letter was issued in December 
2004 letter providing specific information regarding the use 
of Agent Orange in Korea.  The case was last readjudicated in 
April 2005.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service personnel and medical records, post-service 
private and VA treatment records, numerous articles, 
statements from members of Congress and VA officials, 
pictures, information from the internet, e-mail 
correspondence, lay statements, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
The veteran has been an active participant in the claims 
process.  As such, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate evaluation or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  See Sanders, supra.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).




New and Material 

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The RO denied service connection for an 
angiosarcoma/liposarcoma of the left groin, to include as due 
to Agent Orange exposure, in July 2002.  The veteran 
submitted a notice of disagreement in August 2002 and a 
statement of the case was issued in May 2003.  However, the 
veteran did not submit a substantive appeal following 
issuance of the statement of the case, and the July 2002 RO 
decision is considered final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.202, 20.302.  

The evidence considered at the time of the July 2002 RO 
decision included the veteran's service medical records; 
post-service private treatment records; and the veteran's own 
statements.  The RO denied service connection for an 
angiosarcoma and liposarcoma of the left groin on the basis 
that such disability was not found to have been incurred in 
or aggravated by service and that there was no record of his 
exposure to Agent Orange during service.  The RO noted that 
the veteran's service medical records were devoid of 
complaint, treatment, findings, or diagnoses of a chronic 
disability involving the left groin and that a response from 
the NPRC did not reflect exposure to herbicides during the 
veteran's period of service.  The RO further indicated that 
Vietnam service was not shown, and that there was no basis in 
the available evidence of record to establish service 
connection for an angiosarcoma and liposarcoma of the left 
groin.  

The evidence received since the July 2002 RO decision 
includes the veteran's service personnel records; additional 
private treatment records; VA treatment records; lay 
statement; and numerous articles, statements from members of 
Congress and VA officials, pictures, information from other 
veterans, etc, submitted by the veteran.  

The service personnel records indicate that the veteran 
served in the 3rd Brigade, 2nd Infantry Division from August 
1970 to October 1971 in Korea.  

A November 2003 psychiatry report noted that the veteran 
served in the Army from 1970 to 1971 in the Demilitarized 
Zone.  It was reported that he did not serve in Vietnam, but 
that he stated that he was exposed to Agent Orange and saw 
barrels of it and was also sprayed with it.  The report 
indicated that the veteran recently had been treated for an 
angiosarcoma with radiation, surgery, and chemotherapy and 
that he was in constant pain.  A January 2004 treatment entry 
noted that the veteran served with the Headquarters Company, 
3rd Brigade, Camp Casey, in Korea in 1970 to 1971.  It was 
noted that the veteran reported that he was involved in 
handling Agent Orange and recalled being sprayed by Agent 
Orange.  The examiner noted that the veteran was in poor 
health and complained of disorders including an angiosarcoma 
which was diagnosed in 2002.  

The numerous articles, statements from members of Congress 
and VA officials, pictures, information from other veterans, 
etc, were all submitted by the veteran in support of his 
allegations that he was exposed to Agent Orange or other 
chemicals while he served in Korea.  

The United States Department of Defense has confirmed that 
Agent Orange was used from April 1968 through July 1969 along 
the demilitarized zone (DMZ) but not in the DMZ itself.  Both 
the 2nd and 7th Infantry Divisions, United States Army, had 
elements in the affected area at the time Agent Orange was 
being used.  The size of the treated area was a strip 151 
miles long and up to 350 yards wide from the fence to the 
north of the civilian control line.  The herbicide was 
applied through hand spraying and by hand distribution of the 
pelletized herbicide. 

The evidence submitted since the prior denial shows the use 
of Agent Orange in Korea during the Vietnam era, and the 
veteran has argued that he was sprayed with it or handled it.  
The Board finds such evidence is new and material sufficient 
to reopen the claim.

Service Connection

Turning to the merits of the claim, the Board notes that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, and malignant tumors 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Additionally, a veteran who had active service in the 
Republic of Vietnam from January 9, 1962, to May 7, 1975, is 
presumed to have been exposed to an herbicide agent during 
that service.  When such a veteran develops soft tissue 
sarcoma to a degree of 10 percent or more, the disorder shall 
be presumed to have been incurred during service.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2006).  The Board notes that an angiosarcoma and 
liposarcoma are soft tissue sarcomas for purposes of 
38 C.F.R. § 3.309(e).

The veteran had active service from March 1970 to October 
1971.  His DD Form 214 indicated that he had no Vietnam 
service.  He had one year, one month, and twenty-six days of 
foreign and/or sea service.  The veteran's occupational 
specialty was listed as a wireman.  There was a notation that 
he served in the 3rd Brigade, 2nd Infantry Division.  A July 
2002 response from the National Personnel Records Center 
(NPRC) indicated that there were no records of the veteran 
being exposed to herbicides (Agent Orange).  The service 
personnel records indicate that the veteran served in the 3rd 
Brigade, 2nd Infantry Division from August 1970 to October 
1971 in Korea.  

The veteran's service medical records do not show complaints, 
findings, or diagnoses of an angiosarcoma/liposarcoma of the 
left groin or of any left groin problems.  

A January 2002 pathology report from St. Bernards Medical 
Center, as to a mass of the veteran's left groin, related a 
preliminary diagnosis of a large anaplastic malignancy with 
frequent pigment deposits, favor sarcoma versus malignant 
melanoma, awaiting special stains.  A March 2002 surgical 
pathology report from the Department of Pathology, University 
of Arkansas for Medical Sciences, related diagnoses that 
included mass left groin, angiosarcoma, grade 2.  

An April 2002 report from Arkansas Radiation Medicine 
indicated that the veteran had previously been diagnosed with 
a sarcoma of the left groin.  It was noted that it had been 
reviewed by the Roswell Park Cancer Institute and was felt to 
be a high grade sarcoma with MPH-like features and that it 
was most suggestive of differentiated liposarcoma.  The 
report indicated that the veteran was further evaluated by a 
physician at the University of Arkansas Medical Center and 
that the pathologic evaluation there showed an angiosarcoma, 
grade 2, with tumor positive CD34 and CD31, negative for CD68 
and S-100.  The assessment was a malignant sarcoma, either 
MPH or angiosarcoma, in the proximal left thigh-groin that 
had been resected.  A May 2002 report from such facility 
related an impression that included stage IIB high grade 
sarcoma of the left groin-probable liposarcoma and status 
post left groin mass wide excision in January 2002.  

A July 2003 VA treatment report related an impression that 
included angiosarcoma versus malignant fibrous histiocytoma, 
status post resection in January 2002.  A November 2003 
psychiatry report noted that the veteran served in the Army 
from 1970 to 1971 in the DMZ.  It was reported that he did 
not serve in Vietnam, but that he stated that he was exposed 
to Agent Orange and saw barrels of it and was also sprayed 
with it.  The report indicated that the veteran recently had 
been treated for an angiosarcoma with radiation, surgery, and 
chemotherapy and that he was in constant pain.  A January 
2004 treatment entry noted that the veteran served with the 
Headquarters Company, 3rd Brigade, Camp Casey, in Korea in 
1970 to 1971.  It was noted that the veteran reported that he 
was involved in handling Agent Orange and recalled being 
sprayed by Agent Orange.  The examiner noted that the veteran 
was in poor health and complained of disorders including an 
angiosarcoma which was diagnosed in 2002.  

The numerous articles, statements from members of Congress 
and VA officials, pictures, information from other veterans, 
etc, were all submitted by the veteran in support of his 
allegations that he was exposed to Agent Orange or other 
herbicides while he served in Korea.  Such information did 
not specifically show that the veteran was actually exposed 
to Agent Orange.  Moreover, references to exposure to Agent 
Orange in the VA treatment records were solely based on a 
history reported by the veteran.  

The United States Department of Defense has confirmed that 
Agent Orange was used from April 1968 through July 1969 along 
the DMZ but not in the DMZ itself.  Both the 2nd and 7th 
Infantry Divisions, United States Army, had elements in the 
affected area at the time Agent Orange was being used.  The 
size of the treated area was a strip 151 miles long and up to 
350 yards wide from the fence to the north of the civilian 
control line.  The herbicide was applied through hand 
spraying and by hand distribution of the pelletized 
herbicide.  

Nevertheless, the veteran was not stationed in Korea during 
the period of April 1968 to July 1969 when Agent Orange was 
used.  Personnel records showed that the veteran was first 
stationed in Korea in August 1970, more than a year after the 
time period when Agent Orange was used in Korea.  Thus, the 
evidence does not support the veteran's contentions regarding 
his exposure to Agent Orange in Korea.

The Board notes that the evidence the veteran submitted 
referenced an argument in another veteran's case that the 
period should extend to August 31, 1971 based on provision in 
38 U.S.C.A. § 1821, which pertains to benefits for children 
of certain Korea service veterans born with spina bifida.  
However, this statute does not state that all veterans who 
were stationed in Korea during this period are presumed 
exposed to herbicide agents.  Rather, under this statute, if 
a veteran served in Korea during the period from September 1, 
1967 to August 31, 1971, the Secretary of VA and Secretary of 
Defense must then determine whether the veteran was exposed 
to herbicide agents.  For purposes of 38 C.F.R. § 3.309(e), 
which is the applicable regulation concerning disease 
associated with exposure to herbicide agents, the Department 
of Defense has already found that Agent Orange was only used 
from April 1968 to July 1969 along the DMZ in Korea.  Thus, 
as the Department of Defense has already made this 
determination with respect to the applicable regulation in 
the instant case, the Board finds that further confirmation 
from the Department of the Defense is not necessary and that 
the use of the alternative dates specified in 38 U.S.C.A. § 
1821 would be incorrect.

Finally, there is no evidence in the records showing that the 
veteran's angiosarcoma and liposarcoma of the left groin 
began in service or within one year following discharge from 
service, nor is there any evidence linking the disorder to 
service.  Thus, service connection on a direct or presumptive 
basis as a chronic disorder is not warranted.

For the reasons set forth above, the Board concludes the 
preponderance of the evidence is against the claim for 
service connection for an angiosarcoma and liposarcoma, to 
include as due to Agent Orange exposure, and the appeal is 
denied. 


ORDER

New and material evidence having been received, the claim for 
service connection for an angiosarcoma/liposarcoma of the 
left groin, to include as due to Agent Orange exposure, is 
reopened, and to this extent only the appeal is granted. 

Entitlement to service connection for an 
angiosarcoma/liposarcoma of the left groin is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


